Citation Nr: 1455039	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess for 70 percent for posttraumatic stress disorder (PTSD) prior to January 22, 2014.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to December 2000 and from December 2003 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the case lies with the RO in Jackson, Mississippi.

The May 2010 rating decision granted service connection for PTSD and assigned an initial evaluation of 70 percent effective from March 22, 2010.  The Veteran filed a timely notice of disagreement as to the initial evaluation assigned for PTSD in December 2010, and perfected an appeal in September 2012.  Subsequently, by an April 2014 rating decision, the RO increased the evaluation for PTSD from 70 percent to 100 percent effective from January 22, 2014.  This does not constitute a full grant of the claim and it remains in appellate status as the initial evaluation of 70 percent is continued for the period prior to January 22, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for PTSD for the period prior to January 22, 2014.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran has indicated that he received psychiatric treatments at the Biloxi Regional Medical Center in September 2013 and Forrest General Hospital/Pine Grove Recovery Center in October 2010, and May, July and September of 2012, and March 2013.   Currently, the claims file only includes medical records from the Forrest General Hospital dated in October 2010 and July 2012.  In January 2014, he submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the VA) for each facility, along with sheets showing the dates of treatment at those facilities.  The record reflects that these forms were rejected as incomplete in February 2014.  In correspondence dated February 2014, the Veteran stated that he would contact those facilities if any records VA requested have not been received.  However, there is no indication that the RO has made any further effort to follow up on this matter.

VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all psychiatric admission records relating to the Veteran from the Forrest General Hospital, dated in May and September 2012, and March 2013, and from the Biloxi Regional Medical Center, dated in September 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his PTSD since his discharge from the service in March 2010.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  In particular, records relating to the Veteran's psychiatric admissions should be requested from the Biloxi Regional Medical Center, dated September 2013, and the Forrest General Hospital, dated in May and September 2012 and March 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records for the Veteran, dated from September 2012 to the present, from the VA Medical Center in Jackson, Mississippi, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



